         Case 6:20-cv-00454-ADA Document 63 Filed 03/17/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


WSOU INVESTMENTS LLC,                             §
           Plaintiff                              §
                                                  §     W-20-CV-00454-ADA
-v-                                               §     W-20-CV-00461-ADA
                                                  §     W-20-CV-00465-ADA
MICROSOFT CORPORATION,                            §
           Defendant                              §
                                                  §


                         ORDER TO PAY TECHNICAL ADVISOR

       The Court previously appointed Dr. Joshua J. Yi to serve as a technical advisor on this

case. The Court has reviewed Dr. Yi’s invoice for services through March 16, 2021 and finds the

requested amount ($26,370.36) to be reasonable and necessary. As such, the Court ORDERS

payment to be promptly made as follows:

       Plaintiffs:            $13,185.18
       Defendant:             $13,185.18

Dr. Yi will separately provide deposit instructions.



SIGNED this 17th day of March, 2021.




                                      ALAN D ALBRIGHT
                                      UNITED STATES DISTRICT JUDGE
